     Case 3:18-cv-00384-MMD-CLB Document 43 Filed 12/07/20 Page 1 of 1



 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6    KENNETH FRIEDMAN,                                Case No. 3:18-CV-0384-MMD-CLB
      #80952
 7                                                     ORDER
                        Plaintiff,
 8
            v.
 9
      JAMES DZURENDA, et al.
10
                   Defendants.
11    ____________________________/
12
           On November 30, 2020, the court’s minute order (ECF No. 41) was returned by
13
     the U.S. Postal Service and stamped “return to sender, attempted not known, unable to
14
     forward” (ECF No. 42).          Plaintiff is advised that pursuant to LR IA 3-1, he must
15
     immediately file with the court written notification of any change of address. Failure to
16
     comply with this rule may result in dismissal of this action. Plaintiff shall have until
17
     Wednesday, January 6, 2021 to file a notice of change of address or this court will
18
     recommend that this action be dismissed.
19
           The Clerk shall SEND a copy of this order to plaintiff at High Desert State Prison
20
     (“HDSP”) as the court is aware that plaintiff may currently be housed at HDSP.
21
           IT IS SO ORDERED.
22
                   December 7, 2020
           DATED: _____________________
23
                                                 ____________________________________
24                                               UNITED STATES MAGISTRATE JUDGE

25
26
27
28
